Lumpkin, J.
1. Under the act establishing the city court of Jefferson (Acts 1903, p. 138, 146) it is provided “That all criminal cases in said city court shall be tried by the judge thereof without a jury, except when the accused, in writing, shall demand a jury. A plea to the accusation shall be a waiver of .the jury, and the accused may not thereafter have the right to recall such waiver except in the discretion of the court.” Where a defendant charged with a misdemeanor in that court did not demand a jury, but waived arraignment, pleaded not guilty, and insisted that he should be tried by the judge, it was error to overrule such contention and compel him to be tried by a jury.
2. Each of the city-court acts construed in Central Railroad v. Gleason, 69 Ga. 200, and Thornton v. Travelers Ins. Co., 116 Ga. 121, conferred power and authority on the presiding judge to try eases without a jury, but was not mandatory like the act now involved.
3. Under the preceding notes, the trial of the defendant before a jury being without warrant of law, the charges and rulings on such trial need non be dealt with in detail;

Judgment reversed.


All the Justices concur.